Holden, J.,
delivered the opinion of the court.
Herbert Strickland appeals from a conviction on a charge of unlawfully transporting intoxicating liquors in an automobile from one point within the state to another point within the state, under chapter 189, Laws of 1918 (section 2136a, Hemingway’s Supplement). Section 1 of said act reads as follows:
“That it shall be unlawful for any railroad company, express company or any common carrier, or any officer, agent or employee of any of them, or any other person, to ship or to transport into, or to deliver into this state in any manner, or by any means whatsoever, any spirituous, vinouS, malted, fermented, or other intoxicating liquors of any kind whether intended for personal use or otherwise, or whether in the original package or otherwise, from any point without this state to any point within this state, or from place to place within this state, to any person, firm or corporation within this state, save as provided in section 12 of this act.”
The' facts upon which the state bases the conviction are as follows: Strickland was a taxi driver in the city of Laurel, and for hire undertook to transport Ira Short and two girls from Laurel to Blodgett, Miss. Soon after leaving Laurel and proceeding toward Ellisville, Strickland stopped his car in front of a house and inquired about getting some whisky. They then proceeded down the road and stopped at a thicket where Short obtained from a man named Pitts two Coca-Cola bottles full of whisky, which they took in the oar, Strickland paying for it, and then proceeded on their journey to Blodgett. Strickland and Short very soon drank the whiskey, became intoxicated, and it finally wound up in a difficulty between the two men, which resulted in all parties returning to Laurel. This charge was then made against *387Strickland for transporting liquor under the above statute.
A simple statement of the facts shows there was no violation of the statute here involved, for the reason that Strickland did not transport intoxicating liquor from one point “to any person” at another point, within the state. The liquor was obtained by the passengers Short and Strickland to be drunk by them, and was drunk by them shortly afterwards while proceeding on their journey toward the point of destination.
The liquor was not obtained for the purpose of being carried from one point “to any person” at another point. It is clear to us the statute was intended to prohibit the transportation of liquor in the manner prescribed by its terms. The complaint of the state is not of having liquor in possession, but is a charge of unlawfully transporting liquor from one point to a person at another point.
If Strickland had secured the liquor from Pitts or had made it himself, and had undertaken for himself or some one else, to transport it “to any person” at another point, he would have violated the statute involved; but such is .not the case before us, and therefore the proof does not sustain the charge under the statute referred to, which wras enacted for a different purpose.
The-judgment of the lower court is reversed and the appellant discharged.

Reversed, and appellant discharged.